Case 1:20-cr-00034-H-BU Document 37 Filed 08/13/20               Page 1 of 1 PageID 118



                           TINITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

UNITED STATES OF AMERICA.
     Plaintiff,

                                                           NO. 1:20-CR-03401-H

HUDSON CHASE HURLEY (1),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TTIE UNITED STATES MAGISTRATE JIJDGE
                            CONCERNING PLEA OF GTJILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OX1), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilry.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SOORDERED.

         oatea Rugust   ta,   2ozo



                                            JAME WESLEY                RIX
                                                       STATES DISTRICT ruDGE
